M’Kean, Chief JuJlice.
This is an aCtion brought upoa the official bond of a public auctioneer, to recover the amount of the duties payable to the State. It is,true, that the law directs auctioneers to be difplaced, and their bonds to be put in fuit, if they do not, once in three months, pay the duties into theTreafury: but there is no provifion for annulling the bonds,, or forfeiting the remedy of the State upon them, in cafe that direction ihould not be complied with. As to the delinquent himfelf, fuch a provifion would have been abfurd ; and as to his fureties, it is enough to obferve, that their cafe is not at prefent before .the Court; nor is the objection made with a view to their relief.
Let the Judgment be entered in favor of the Commonwealth for theamount of the duties, with interdi from the time when the money ought to have been paid into the-Tfcafury.